DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-9 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Such claim limitation(s) is/are: 
“a first obtaining unit” in claim 1.
“a generation unit” in claim 1.
 “a determination unit” in claim 1.
“a second obtaining unit” in claim 6.
“a first obtaining means” in claim 9.
“a generation means” in claim 9.
 “a determination means” in claim 9.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “a first obtaining unit” corresponds to “The obtaining module 610”.  ‘The preview image display module 110 includes an obtaining module 610…The obtaining module 610 obtains attribute information that specifies a process performed by the image forming apparatus 190 in accordance with a print job including print data. It is needless to say that the print job has been received by the print job reception module 105. The attribute information is the property of the print job and includes, for example, the print job table 400. The obtaining module 610 may also obtain a color of a (See Applicant’s Drawing, Fig. 6/37, The Obtaining Module 610 and Applicant’s Specification Pages 17-18).

(b)       Claim 1: “a printing unit” corresponds to “The display image generation module 630”. ‘The preview image display module 110 includes the display image generation module 630 …The display image generation module 630 generates a display image on the basis of print data included in a print job. The display image generation module 630 may generate an image simply on the basis of print data, or may simulate colors of an image on a print. Because a user sees a color of a recording medium and various color materials overlapping one another when looking at a print, the display device 210 needs to simulate these colors on the display 20 device 210. For this simulation, color blending needs to be performed. An example of the color blending is alpha blending, which will be described with reference to Figs. 17 and 18. The display control module 640 may perform the color blending. (See Applicant’s Drawing, Fig. 6/37, The display image generation module 630 and Applicant’s Specification, Pages 17 and 20-21).

(c)       Claim 1: “a determination unit” corresponds to “The determination module 620”. ‘The preview image display module 110 includes the determination module 620 …The determination module 620 determines a display color of a drawing area which corresponds to an area of a recording medium for printing print data and in (See Applicant’s Drawing, Fig. 6/37, The determination module 620 and Applicant’s Specification, Pages 18-19).

(d)       Claim 6: “a second obtaining means unit” corresponds to “the identification module 1910”. ‘The identification module 1910 identifies a color of a recording medium specified by attribute information obtained by the obtaining module 610. The identification module 1910 may also identify a color of a recording medium available in the image forming apparatus 190. Here, the identification module 1910 may obtain the color of the recording medium available in the image forming apparatus 190 from the image forming apparatus 190. More specifically, the identification module 1910 may communicate with the image forming apparatus 190 to identify a color of a recording medium stored in the image forming apparatus 190. When a color of a recording medium is set 40 for each paper feed unit storing the recording medium, the (See Applicant’s Drawing, Fig. 19/37, The identification module 1910 and Applicant’s Specification, Pages 40-41).

(e)       Claim 9: “first obtaining means” corresponds to “The obtaining module 610”.  ‘The preview image display module 110 includes an obtaining module 610…The obtaining module 610 obtains attribute information that specifies a process performed by the image forming apparatus 190 in accordance with a print job including print data. It is needless to say that the print job has been received by the print job reception module 105. The attribute information is the property of the print job and includes, for example, the print job table 400. The obtaining module 610 may also obtain a color of a recording medium specified by the attribute information. For example, the obtaining module 610 obtains a color of a recording medium from the recording medium field 490 of the print job table 400. (See Applicant’s Drawing, Fig. 6/37, The Obtaining Module 610 and Applicant’s Specification Pages 17-18).

(f)       Claim 9:  “generation means” corresponds to “The display image generation module 630”. ‘The preview image display module 110 includes the display image generation module 630 …The display image generation module 630 generates a display image on the basis of print data included in a print job. The display image generation module 630 may generate an image simply on the basis of print data, or may simulate colors of an image on a print. Because a user sees a color of a recording (See Applicant’s Drawing, Fig. 6/37, The display image generation module 630 and Applicant’s Specification, Pages 17 and 20-21).

(g)       Claim 9: “determination means” corresponds to “The determination module 620”. ‘The preview image display module 110 includes the determination module 620 …The determination module 620 determines a display color of a drawing area which corresponds to an area of a recording medium for printing print data and in which a display image generated by the display image generation module 630 is to be disposed. Here, the drawing area which corresponds to an area of a recording medium for printing print data and in which a display image generated by the display image generation module 630 is to be disposed refers to an area in which a ground of the recording medium is exposed and no images are drawn on the basis of the print 18 data. This area will also be referred to as an "achromatic part". Since this is the area in which no images are drawn on the basis of the print data, the achromatic part is not even an area in which white is applied on the basis of the print data, much less an area in which colors other than white are applied on the basis of the print data. That is, a so-called "blank" is an area in which white is applied and is not an achromatic part. (See Applicant’s Drawing, Fig. 6/37, The determination module 620 and Applicant’s Specification, Pages 18-19).

10.	Dependent claims 2-5 and 7 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US PG. Pub. 2011/0063641 A1).

	Referring to Claim 1, Fukuda teaches an image processing apparatus (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100) comprising: 
a first obtaining unit (See Fukuda, Fig. 4, Image Data Obtaining Section M1)  that obtains attribute information that specifies a process performed by an mage forming apparatus in accordance with a print job including print data (See Fukuda, Fig. 4, Sect. [0057], The image data obtaining section M1 obtains color image data CID which is CMYK data such as a CMYK color system for print job execution, also, toned white image data WID, and the printing order designation data POD which are output by the application program APL for print job order execution);
a generation unit (See Fukuda, Fig. 4, Toned White Designation Section M2)   that generates a display image on a basis of the print data included in the print job (See Figs. 12 and 13, Steps S220 and S220a, Sect. [0082] and [0084], In S220a, the toned white designation section M2 displays a toned white designation UI for receiving a toned white designation from a user on the display 225a which was designated in Step S220, wherein, the toned white designation section M2 performs a toned white designation process designating the toned white image color corresponding to the white area Aw of the printing image PI.);
(See Fukuda, Fig. 14, the designation UI) that determines a display color of a drawing area which corresponds to an area of a recording medium for printing the print data and in which a display image generated by the generation unit is to be disposed (See Fukuda, Fig. 14, Sect. [0085] lines 8-16, The toned white designation UI has an initial state where default toned white, that is, a white image corresponding to white image data which is input from the application program APL is displayed in the sample image display area A1, cursors of the respective sliders and the color saturation designation area A2 are disposed in positions corresponding to the default toned white, and values corresponding to the default toned white are displayed in the respective value input boxes.),
wherein, if the attribute information specifies that a white color material be used, the determination unit determines the display color of the drawing area as a color other than white (See Fukuda, Fig. 14, Sect. [0086] lines 5-12, As shown in FIG. 14, the sample image display area A1 is divided into the left and right areas.  The left area represents an area in which the background is white in order to indicate showing of the toned white in a case where the background of a transparent film is white; and the right area represents an area in which the background is black in order to indicate showing of the toned white in a case where the background of the transparent film is black.).

	Referring to Claim 2, Fukuda teaches the image processing apparatus according to Claim 1 (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100), 
(See Fukuda, Fig. 14, Sect. [0096], if the user changes the position of the L value designation slider S11 by manipulating the mouse or changes the position of the cursor of the color saturation designation area A2, a value corresponding to the position of the slider or the cursor is obtained, and the toned white color displayed in the sample image display area A1 is changed into a color corresponding to the obtained value.).

	Referring to Claim 3, Fukuda teaches the image processing apparatus according to Claim 2 (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100), 
wherein, if the attribute information specifies that the white color material be used for white print data, the determination unit determines the display color of the drawing area as a color other than white (See Fukuda, Fig. 14, Sect. [0094], if a user selects any one of the value input boxes Bo1 to Bo3 and inputs a value through a keyboard, the input value is displayed in the L value input box Bo1 and the toned white color displayed in the sample image display area A1 is changed to a color specified by the input value.).

	Referring to Claim 4, Fukuda teaches the image processing apparatus according to Claim 1 (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100), 
See Fukuda, Fig. 14, Sect. [0094], if a user selects any one of the value input boxes Bo1 to Bo3 and inputs a value through a keyboard, the input value is displayed in the L value input box Bo1 and the toned white color displayed in the sample image display area A1 is changed to a color specified by the input value.), the determined color is a predetermined color (See Fukuda, Sect. [0059] lines 1-8, the color converting section M3 converts the color image data CID into a grayscale value of each ink color provided in the printer 100, with reference to the predetermined color conversion table LUTc which is stored in advance in the HD 235.  Further, the color converting section M3 can simultaneously perform a so-called separation process for separating grayscale values of a light ink and a dark ink of the same color.).

	Referring to Claim 5, Fukuda teaches the image processing apparatus according to Claim 4 (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100), 
wherein the predetermined color determined by the determination unit is black (See Fukuda, Fig. 14, Sect. [0086] lines 10-15, the right area represents an area in which the background is black in order to indicate showing of the toned white in a case where the background of the transparent film is black.).

Referring to Claim 6, Fukuda teaches the image processing apparatus according to Claim 1 (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100), further comprising:
a second obtaining unit (See Fukuda, Fig. 14, Sliders S11 and S12) that obtains a color of the recording medium specified by the attribute information (See Fukuda, Sect. [0087], The respective sliders S11 and S12 and the respective value input boxes Bo1 to Bo4 are sections which are used to designate the toned white color, and specifically designate color which is expressed according to a combination of ink colors ejected when the toned white is printed and a mixture ratio of the respective ink colors.), 
wherein the determination unit determines the display color of the drawing area as the color of the recording medium (See Fukuda, Sect. [0048], the color image is firstly printed on the transparent film, and then the basic color image is printed, to thereby enable printing of a type in which the color image is formed on the basic color which is a background when seen from a non-printing surface side of the printing medium.  Hereinafter, such a printing type is referred to as a "C-W printing"). 


	Referring to Claim 7, Fukuda teaches the image processing apparatus according to Claim 6 (See Fukuda Figs. 1-3, Printing Apparatus including PC 200 and Printer 100), 
(See Fukuda, Sect. [0089], If the cursor of the color saturation designation area A2 is moved, or desired a value and b value are input to the a value input box Bo2 and the b value input box Bo3, the color saturation of the toned white is designated.  Specifically, the color saturation of the toned white refers to a value for indicating the chromaticity in accordance with a red-green axis and a yellow-blue axis of the toned white, and is correlated with the amount of color ink at the time when the toned white image is printed.).

	Referring to Claim 8, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Fukuda, Fig. 3, CPU 105, Sect. [0051], The CPU 105 performs a calculation process according to a program which is stored in the ROM 115 while using an appropriate RAM as a work area, and thus, serves as the control unit for controlling the entire printer 100, See Also Sect. [0053]-[0054]) and various memories stored therein.

	Referring to Claim 9, arguments analogous to claim 1 are applicable herein.   Thus, the apparatus of claim 9 is rejected for the same reasons discussed in the rejection of claim 1.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kogusuri et al. (USPG. Pub. 2015/0110535 A1) discloses a printing control device includes a toner-scattering prevention plane generating unit that generates toner-scattering prevention plane data indicating that clear toner is applied to an outline drawing that is identified from target data for print; and an image-data generating unit that generates image data that includes the outline drawing by using the toner-scattering prevention plane data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DARRYL V DOTTIN/
Examiner, Art Unit 2677